Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered on or about January 6, 2006, which, to the extent appealed from, granted defendant’s request for cancellation of a notice of pendency filed by plaintiff, unanimously affirmed, with costs.
Having entered into a stipulation in which he agreed to sell the subject property and proceed to a trial regarding the distribution of the proceeds of the sale, plaintiff is no longer entitled to a lis pendens on the property since he relinquished his interest in the property and acknowledged that the sole issue for resolution is money damages. The lis pendens was thus properly vacated (see 5303 Realty Corp. v O & Y Equity Corp., 64 NY2d 313 [1984]).
Defendant’s request for sanctions is unwarranted. Concur— Saxe, J.E, Nardelli, Buckley, Gonzalez and Sweeny, JJ.